Citation Nr: 0029729	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 5, 1998 
for the award of service connection and a 50 percent rating 
for a total abdominal hysterectomy with bilateral salpingo-
oophorectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to July 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 13, 1998 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran was separated from service in July 1984.  

3.  The veteran did not file a claim within the initial year 
following her separation from service.  

4.  Her original claim for service connection for a total 
hysterectomy with bilateral salpingo-oophorectomy was 
received on August 5, 1998.  

5.  No record or statement was received within the previous 
one-year period from the date of the formal application for 
benefits that could be interpreted as an informal claim for 
service connection.  

6.  The RO granted service connection for a total 
hysterectomy with bilateral salpingo-oophorectomy in a 
December 13, 1998, rating decision, setting the effective 
date of the award at August 5, 1998.  



CONCLUSION OF LAW

The criteria for an effective date earlier than August 5, 
1998, for an award of service connection and a 50 percent 
evaluation for a total abdominal hysterectomy with a 
bilateral salpingo-oophorectomy have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.155, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to an earlier 
effective date for the award of service connection for a 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy.  She has stated that although she was separated 
from service in July 1984, she was unaware of her right to 
file for service connection until June 1998.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 1991).  
Generally, the effective date of such a claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2000).  

Specifically, with respect to direct service connection, the 
effective date will be the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i) (2000).  

In the veteran's case, no claim for service connection was 
filed within the one year period following the veteran's 
separation from active service in July 1984.  Thus, she is 
not eligible for an effective date from the day following her 
separation from service.  Rather, as stated above, the 
appropriate effective date to be applied to her award of 
service connection is either the date entitlement arose or 
the date of the claim, whichever is later.  

The veteran's date of entitlement clearly arose as a result 
of surgical treatment in April 1984 which included a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy.  
Hence, the dated of entitlement preceded the date of the 
claim.  Since the date of the claim is the later of the two 
dates, the effective date of the award of service connection 
should be set at that later date.  Thus, the remainder of the 
discussion will address the date of the veteran's claim.  

The veteran's original application for service connection for 
a total hysterectomy with bilateral salpingo-oophorectomy was 
received on August 5, 1998.  The RO granted service 
connection for a total hysterectomy with bilateral salpingo-
oophorectomy in a December 13, 1998, rating decision, setting 
the effective date of the award at August 5, 1998.  

The Board must also consider, however, whether an informal 
claim was filed within one year of that formal claim.  See 
38 C.F.R. § 3.155 (2000).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151 (2000).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  38 C.F.R. § 3.155(a) (2000).  Such 
informal claim must identify the benefit sought.  Id.  Upon 
receipt of an informal claim, if the formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  Id.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of the receipt of the 
informal claim.  Id. 

There is nothing in the record in the form of correspondence 
from the veteran or her representative, dated from August 
1997 to August 1998, that would indicate an intention to 
apply for service connection or that would otherwise satisfy 
the requirements of an informal claim under the provisions 
set forth above.  

In summary, the veteran separated from active service in July 
1984.  She did not file a claim in the initial post-service 
year.  Her claims folder does not indicated the submission of 
an informal claim within one year prior to her submission of 
her formal application for benefits on August 5, 1998.  
Consequently, the date of the claim is clearly August 5, 
1998.  Although the veteran argues that she is entitled to an 
earlier effective date for the award, this allegation has no 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than August 5, 1998 
for an award of service connection for a total hysterectomy 
with a bilateral salpingo-oophorectomy is denied.  




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

- 5 -


- 1 -


